Title: From Alexander Hamilton to James Miller, 6 October 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            New york October 6th. 99
          
          The tenth regiment now at Bristol has been put under marching orders for winter quarters at Harper’s ferry by the route of York Town in Pennsylvania. The Commandant is instructed to take an arrangement with you for it’s transportation &c.
          You will be pleased to cooperate accordingly.
          With great considn I am Sir Yr obed Sr
          
            A Hamilton
          
          James Miller Eqr.
        